DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3-5, 7-9 and 11-16 are pending: 
		Claims 1, 3-5, 7-9 and 11-16 are rejected. 
		Claims 1, 4-5, 9 and 13-14 have been amended. 
		Claim 16 is new. 
Response to Amendments
Amendments filed 04/26/2022 have been entered. Amendments overcome §112 rejections, §102 rejections and §103 rejections previously set forth in non-final Office Action mailed 12/29/2021.
Amendments necessitate new grounds of rejection under §112, §102 and §103. 
Response to Arguments
Arguments filed 04/26/2022 have been entered. Arguments were fully considered. 
On pages 7-8 of Applicant’s arguments, Applicant argues that:
In the Office Action, the Examiner argues that the claim limitation wherein the filament- shaped and/or grid-like structures are designed such that they retain a gas layer on the surface under water is met by the porous material of Ernst which the Examiner argues is structurally the same as the claimed invention and therefore will inherently retain a gas layer since this is a function of the material. However, there is absolutely no teaching or suggestion in the Ernst reference that the porous material retains a gas layer. There is also no teaching or suggestion in the Ernst reference of the use of a hydrophobic fabric. For these reasons alone, the Ernst reference cannot possibly anticipate (or render obvious) the present claims.

	This argument is moot because Ernst is no longer relied upon to anticipate claim 1. 
On page 9 of Applicant’s arguments, Applicant argues that:
It is additionally noted, with respect to the anticipation rejection, that the limitation of claim 6 is added to independent claims 1 and 9 in the present amendment. Claim 6 was not rejected as anticipated, rendering the anticipation rejection moot.
	
	In response to Applicant’s remarks that “the limitation of claim 6 is added to independent claims 1 and 9”, the Examiner respectfully disagrees because the amended limitations in claims 1 and 9 are different in scope than previously presented in claim 6. Additionally, claim 6 was not clear and previously rejected under 112b.
On page 10 of Applicant’s arguments, Applicant argues that:

Further, the Xing and Ernst references refer to fundamentally different technologies, such that they are not properly combinable. The Ernst reference teaches that the oil is let in through the porous side wall, while the water remains outside. This is the principle of a filtration and not a separation, as the oil has to pass through the wall. The Xing reference teaches a spacer structure, but the teaching refers to rain-proof textiles of porous membrane-like materials and a spacer therebetween. The Xing reference neither refers to a textile with a multifilament-structure able to provide an air-layer, nor does Xing even mention "oil" let alone the need to separate oil and water. In addition, the Xing reference does not refer to a filter, in contrast to the Ernst reference. One of skill in the art looking to improve upon the Ernst reference is provided no motivation to combine it with the teaching of the Xing reference.

	This argument is moot because the combination of Ernst and Xing is no longer relied upon. 
On pages 10-11 of Applicant’s arguments, Applicant argues that:
Claim 6 was canceled in the present amendment and the limitations of claim 6 added to independent claims 1 and 9. For the same reasons as explained above for anticipation, it is submitted that independent claims 1 and 9 are not rendered obvious by the Ernst reference. It is further submitted that the Langlois reference does not overcome the deficiencies of the Ernst reference.

The mats used in the Langlois reference are glass fiber mats "a mat or blanket 18 of non- woven, discontinuous glass fibres 19" (Figure 2). The oil remains in the mat in the Langlois reference:

This however only works when the fiber has been contacted with oil and the oil has been squeezed out, not by passive replacement of the air layer in the present claims. The Ernst reference further teaches [page 2, left column, lines 2-9]: 

The porous side-walls 1 have been made water-repellent and 
wettable by oil. This is effected by making the walls absorb oil to 
saturation; and then squeezing the oil out so that the material forming the walls has a layer coating of oil thereon. This layer 
promotes the adhesion of the oil to the material and repels water.

	This argument is persuasive in view of amendments. However, Langlois teaches all the structural limitations required by amended claim 1 therefore anticipates the claimed device. Furthermore, the combination of Burroughs and Langlois teaches the claimed method therefore claim 9 is obvious over Burroughs and Langlois. 
On page 12 of Applicant’s arguments, Applicant argues that:
It is further submitted that one of skill in the art is provided no motivation to combine these references and that that even were one of skill in the art to combine the Ernst and Gegobert references, the result would still not be the invention of the present claims, and in particular claim 12. Both the Ernst and Deobert references a porous layer is part of an outer wall that lets oil through and keeps water out and therefore both references teach a filtration. The Ernst reference, however, teaches a suction pump can be used (and the oil is literally sucked in by the negative pressure), whereas in the Degobert reference, it is gravity alone that directs the oil. Thus in the Degobert reference, there is no transport against gravity (which is the case in the present invention), but instead, the oil is passes through the filter and then flows into the collection tank. Again, Degobert teaches a filtration.

	This argument is moot because the combination of Ernst and Gegobert is no longer relied upon. 
On pages 13-14 of Applicant’s arguments, Applicant argues that:
The Langlois reference purportedly teaches the production of "glass fibre mats", which are then used as absorbers. (Of note, these are used as "absorbers" not "adsorbers" as in the present invention, a significant difference). The mats of the Langlois reference have to be brought into contact with the oil and can be squeezed out after the oil has been absorbed, if necessary. 
13 
It is questionable whether the glass fibre mat of the Langlois reference would even be suitable for use as a filter, but even were one of skill in the art to try to use them in this manner, combination of the Lanlois reference with the Ernst reference would result in a filtering of the oil, a different principle from that of the claimed invention. 

	This argument is not persuasive because the mat of Langlois is designed to function the same as the claimed invention. Specifically, Langlois teaches a mat comprised of fibers (Langlois, see C1/L23-26) and filaments, wherein said filaments are disposed on the surface of the mat (Langlois, see C1/L19-22 and C2/L5-10), and has a silicone/hydrophobic oleophilic material (Langlois, see C2/L1-10 and claim 1). It is known in the art that fibers, threads or filaments prepared with hydrophobic or oleophilic characteristics result in a mat that adsorbs oils on the external surfaces of the fibers, threads or filaments by capillary adsorption effect by evidence of Institute Textile (IT-1076388) (Institute Textile, see pg. 3). 
	In response to Applicant’s argument that “The Langlois reference purportedly teaches the production of "glass fibre mats", which are then used as absorbers. (Of note, these are used as "absorbers" not "adsorbers" as in the present invention, a significant difference).”, when the prior art teaches all the claimed structure, the functions are presumed inherent. 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed.Cir. 1997) (see MPEP § 2112.01, I.).
On page 14 of Applicant’s arguments, Applicant argues that:
The Examiner adds the teaching of the Holtz reference to that of the Lanlois and Ernst references in the rejection of claim 14. The Holtz application refers to a filter box, which again is a different principle. One of skill in the art would not look to improve upon the container of the Ernst reference with the Holz box. Even were one of skill in the art to combine these referenes, one of skill might well end up with an "Ernst container" in a Holtz filter box and then carry out a corresponding separation within the box, a very different from that of the present claims. 

	This argument is moot because the combination of Ernst, Langlois and Holtz is no longer relied upon. 
On pages 14-15 of Applicant’s arguments, Applicant argues that:
Additionally, in Claim 8, the "container is a closed container, wherein the closed container comprises a pressure compensation valve" and claim 15 "the lid comprises a valve for pressure compensation". Pressure compensation is always necessary when feeding a liquid into a closed container and therefore the closed container of e.g. claim 8 needs a valve so that there is no overpressure that would counteract the oil transport. To render these claims obvious, the Ernst and DeMichael would need to teach pressure compensation. 
14 
The Ernst and DeMichael references do not teach or suggest pressure compensation because they use completely different principles. The Ernst reference teaches that the liquid is filtered. The DeMichael reference teaches that water also enters the container and, if necessary, a separation takes place. The DeMichael reference does not, however, teach a separation and subsequent transport against gravity. The oil and water of the DeMichael reference are simply fed through pipes into a container that is below the water surface in such a way that as much oil as possible and as little water as possible enter the container. 

	This argument is moot because the combination of Ernst and DeMichael is no longer relied upon. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 14 recites “the second portion of the fabric is guided through slot-shaped openings in the side wall” in lines 1-2. The specification discloses “a portion of the oil-transporting means is brought into fluid communication with the water surface and a further portion of the oil-transporting means is disposed within the container” see pg. 2, lines 17-26. Additionally, Applicant’s Figures 1-3 show a portion (first portion) of the fabric within the container/guided through slot-shaped openings and another portion (second portion) in contact with the water. The specification does not provide sufficient support for a second portion guided through slot-shaped openings in the side wall. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites “[t]he device according to claim 2” in line 2. Claim 11 is unclear because it depends from cancelled claim 2 and because there is insufficient antecedent basis for “the fabric” in line 1. In interest of advancing prosecution, it is interpreted that the claim 11 depends from claim 1 to provide sufficient antecedent for “the fabric”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 11 and 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Langlois (USPN 4,006,079).
	Regarding Claim 1, Langlois teaches a device (apparatus shown in Fig. 4) for taking up oil from a water surface (“for taking up oil…” is an intended use), comprising:
	a container (Fig. 4, vessel 50; see C2/L40-47) for receiving the oil; and 
	a hydrophobic fabric (Fig. 4, mat or blanket 18, 18’; see C1/L35-40; hydrophobic; see claim 1) for transporting oil having a surface which comprises filament-shaped structures (filaments; see C2/L5-11), 
	wherein a portion of the fabric is brought in fluid communication with the water surface (any portion can be in fluid communication with the water) (see Fig. 4) and another portion of the fabric is disposed over a sidewall of the container (see Fig. 4) and within the container, wherein the oil can be transported into the container via the fabric (oil absorbent material; see C1/L5-10), characterized in that and wherein on the surface of the fabric (“scrim is on outer surface of the mat” and “scrim 13 is formed of…filaments” ; see C1/L15-20 and see C2/L5-10) comprising the filament-shaped structures a plurality of filaments (i.e. filaments) is arranged, which are designed such that they retain a gas layer on the surface of the hydrophobic fabric under water, which gas layer is replaced by oil when the fabric comes into contact with oil or an oily substance (“which are designed…” further limits the function of the fabric; functions are presumed inherent), whereby the oil is transported into the container via the fabric and discharged therein as long as an end portion of the fabric within the container is below the water surface (“whereby the oil is transported…” is directed to process/method limitation). 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 
	Regarding Claim 4, Langlois teaches the device according to claim 1, characterized in that the fabric is designed in the form of a plurality of fabrics (i.e. mat 18 and mat 18’) each in the form of a strip-shaped (see Fig. 4).
	Regarding Claim 5, Langlois teaches the device according to claim 1, characterized in that the container floats in the water (see Fig. 4), wherein the bottom of the container is disposed below the water surface (see Fig. 4).
	Regarding Claim 11, Langlois teaches the device according to claim 2 (see §112b), wherein the fabric is a flock textile (the mat includes glass fibers; see C1/L14-17; there are a number of glass fibers therefore Langlois teaches a flock textile).  	
	Regarding Claim 13, Langlois teaches the device according to claim 1, characterized in that the container is locked in a fixed position on the water surface (“marine vessel…resting on the surface”; see C1/L23-26), wherein the bottom of the container is disposed below the water surface (see Fig. 4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (USPN 4,006,079) in view of Xing (WO 2017/117432). 
	Regarding Claim 3, Langlois teaches the device according to claim 1.
	Langlois does not teach that said fabric is designed as a spacer textile.
	In a field of endeavor, Xing teaches liquid impact proof structures (see Entire Abstract) comprising spacer textile (spacer layer) (see ¶6). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fabric of Langlois by incorporating the spacer textile of Xing because said configuration provides the benefit of a high degree of liquid impact resistance (Xing, see ¶6). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (USPN 4,006,079) in view of Ernst (GB 1396397).
	Regarding Claim 7, Langlois teaches the device according to claim 1.
	Langlois does not teach that said container comprises a lid.  
	In a related field of endeavor, Ernst teaches the device according to claim 1, characterized in that the container comprises a lid (cover 3) (see C3/L1-5) (see Fig. 1).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the container (vessel) of Langlois by incorporating a lid (cover) on the container as disclosed by Ernst because said lid provides the benefit of preventing waves from entering the container (Ernst, see C3/L29-33). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (USPN 4,006,079) in view of DeMichael (USPN 5,154,835).
	Regarding Claim 8, Langlois teaches the device according to claim 1.
	Langlois does not teach that said container is a closed container, wherein the closed container comprises a pressure compensation valve.  
	 In a related field of endeavor, DeMichael teaches a collection and separation of liquid of different densities (see Entire Abstract) comprising a pressure compensation valve (air vent incorporating control valve 46) (see C5/L55-58) (see Fig. 1) on a closed container (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the container of Langlois with the closed container (comprising pressure valve) of DeMichael because it is the simple substitution of one known container means with another known container means (comprising pressure valve) obviously resulting in a suitable container for collecting a liquid such as oil (DeMichael, see Abstract, lines 1-8) with an expectation of success. The simple substitution of one known element for another is likely to be obvious
when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (USPN 4,006,079) in view of Burroughs (USPN 3,667,608).
	Regarding Claim 12, Langlois teaches the device according to claim 1.
	Langlois does not teach that said fabric is designed in the form of a continuous surface arranged around the container.  
	In a related field of endeavor, Burroughs teaches an apparatus for removing oil from the surface of a body of water (see Entire Abstract) comprising a fabric (Fig. 1, fibrous polyolefin 3; see C2/L10-15) designed in the form of a continuous surface arranged around the container (Fig. 1, pipe 1; see C2/L9-13).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the form of the fabric of Langlois by changing the form of the fabric to a continuous surface arranged around the container as disclosed by Burroughs because said configuration provides the benefit of substantially covering a surface (Burroughs, see C2/L68-73) and assures no discontinuities in filamentary covering to prevent water from passing through (Burroughs, see C3/L33-38).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (USPN 4,006,079) in view of Ernst (GB 1396397) and further in view of DeMichael (USPN 5,154,835).
	Regarding Claim 15, Langlois and Ernst teach the device according to claim 7.
	The combination of references does not teach that said lid comprises a valve for pressure compensation.  
	In a related field of endeavor, DeMichael teaches a collection and separation of liquid of different densities (see Entire Abstract) comprising a pressure compensation valve (air vent incorporating control valve 46) (see C5/L55-58) (see Fig. 1) on a lid (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lid of Langlois (as modified by Ernst) by incorporating a valve on the lid as disclosed by DeMichael because said tank may be periodically cleaned or purged by the valve (DeMichael, see C6/L45-51). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Langlois (USPN 4,006,079) in view of Pan (CN 102228884). 
	Regarding Claim 16, Langlois teaches the device according to claim 1.
	Langlois does not teach that said hydrophobic fabric is a superhydrophobic fabric.
	In a related field of endeavor, Pan teaches an application of super-hydrophobic material in oil-water separation field (see Entire Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hydrophobic fabric of Langlois by making said fabric superhydrophic as disclosed by Pan because said material is low cost material that can recover oil and improve the environment (Pan, see ¶6).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Burroughs (USPN 3,667,608) in view of Langlois (USPN 4,006,079).
	Regarding Claim 9, Burroughs teaches a method for taking up oil from a water surface (apparatus for removing oil spill from the surface of a body of water) (see title and Entire Abstract) using a container (Fig. 1, pipe 1; see C2/L9-15) for receiving the oil and a hydrophobic fabric (oleophilic material; see C1/L35-40; oleophilic is defined as hydrophobic by Webster dictionary – see NPL) for transporting oil, comprising: 
	guiding a first portion of the fabric over a side wall of the container (corresponds to portion over sidewall of pipe 1 shown in Fig. 1), 
	bringing a second portion of the fabric into fluid communication with the water surface (corresponds to portion in fluid communication with water on pipe 1 shown in Fig. 3), wherein the surface of the fabric comprises filament-shaped structures (filaments; see C2/L69-75 and Fig. 1) which are designed such that they retain a gas layer on the surface under water, which gas layer is replaced by oil when the fabric comes into contact with oil or an oily substance (“which are designed…” further limits the function of the fabric; functions are presumed inherent) (the polyolefin fiber utilizes selective wicking ability for adsorption of oil) (see C2/L1-10), 
	transporting the oil into the container via the fabric (“fibers absorb oil…the wicked oil is then pushed through the perforations into the pipe”) (see C2/L21-27).  
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	Burroughs does not teach that the guiding so that said first portion of the fabric is disposed within the container.
	In a related field of endeavor, Langlois teaches an oil absorbent material and method of method of oil removal (see Entire Abstract) comprising a first portion of the fabric (Fig. 4, mat 18 or 18’; see C2/L40-47) is disposed within the container (see Fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Burroughs by guiding said fabric within the container as disclosed by Langlois because said configuration provides an improved method of oil removal  (Langlois, see C1/L23-26).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burroughs (USPN 3,667,608) in view of Langlois (USPN 4,006,079) and further in view of Kim (KR 200142853).
	Regarding Claim 14, Burroughs and Langlois teach the method according to claim 9, wherein the container comprises slot-shaped openings (Burroughs, Fig. 3, perforations 2; see C2/L10-15) in the side wall (Burroughs, see Fig. 3).  
	The combination does not teach that said second portion of the fabric is guided into said slot-shaped openings. 
	In a related field of endeavor, Kim teaches an oil-collecting ship (see Entire Abstract) comprising second portion of the fabric (Fig. 1, oil adsorption mat 1; see pg. 4; said mat has a first portion and a second portion shown in Fig. 1) is guided into a slot-shaped opening (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second portion of the fabric of Burroughs by guiding said second portion into slot-shaped openings similar to the second portion is guided into a slot-shaped opening as disclosed by Kim because said method provides the benefit of collecting waste oil (Kim, see pg. 2).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778